This cause was before us in 1931; the opinion being in 123 Tex. 315,41 S.W.2d 274, affirmed after writ of error was granted, 123 Tex. 315,70 S.W.2d 1113.
On the former hearing we held that the sale under the power given the trustee in the deed of trust was void, and that Redmond was relegated to his alternative plea, or second count in his petition, viz. to establish his debt and lien and have same foreclosed through a judgment of the court. This was done in the district court, and the appeal taken from that judgment.
We find nothing in the present appeal that causes us to believe any error has been committed by the trial court. All assignments of error are overruled, and the judgment of the trial court is affirmed.
 *Page 219